AO 106 (Rev. 04/10)8:18-mj-00391-SMB
                    Application for a Search Warrant   Doc # 1 Filed: 11/01/18 Page 1 of 14 - Page ID # 1


                                      UNITED STATES DISTRICT COURT
                                                                      for the
                                                             District
                                                       __________     of Nebraska
                                                                   District  of __________

              In the Matter of the Search of                           )
         (Briefly describe the property to be searched                 )
          or identify the person by name and address)                  )         Case No. 8:18MJ391
    Devices 1, 2, 3 and 4 further described in                         )
                                                                       )
               attached affidavit.                                     )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See attached addidavit. Described in paragraph 6 and stored in the custody of DEA.

located in the                                    District of              Nebraska           , there is now concealed (identify the
person or describe the property to be seized):

See attached addidavit.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
              ✔u evidence of a crime;
              ✔u contraband, fruits of crime, or other items illegally possessed;
                u
                ✔  property designed for use, intended for use, or used in committing a crime;
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                        Offense Description
        T. 21 U.S.C. §§ 846, 841(a)                Conspiracy to distribute a controlled substance.
        (1), 843(a)(3),

          The application is based on these facts:
        See attached Affidavit

           ✔ Continued on the attached sheet.
           u
           u Delayed notice of        days (give exact ending date if more than 30 days:                              ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                             Applicant’s signature

          ✔
          u 6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFH                              Tyler Kroenke, NSP/TFO-DEA
                                                                                             Printed name and title
          u 6ZRUQWREHIRUHPHE\WHOHSKRQHRURWKHU
            UHOLDEOHHOHFWURQLFPHDQV.

Date:                                                                           ~--            Judge’s signature

City and state: Omaha, Nebraska                                                 MICHAEL D. NELSON, U.S. Magistrate Judge
                                                                                             Printed name and title
     8:18-mj-00391-SMB Doc # 1 Filed: 11/01/18 Page 2 of 14 - Page ID # 2



                         UNITED STATES DISTRICT COURT
                             DISTRICT OF NEBRASKA


IN THE MATTER OF THE SEARCH OF                    )
A SILVER AND CELLULAR PHONE IN BAG                )      CASE NO. 8:18MJ391
NUMBER S000716540 (DEVICE #1);                    )
SILVER CELLULAR PHONE WITH                        )
CRACKED SCREEN IN BAG NUMBER                      )
S000716541 (DEVICE #2); GRAY ZTE FLIP             )
CELLULAR PHONE IN BAG NUMBER                      )
S000716541 (DEVICE #3); GRAY SAMSUNG              )
CELLULAR PHONE IN BAG NUMBER                      )
S000716541 (DEVICE #4); IN THE CUSTODY            )
IN THE CUSTODY OF THE UNITED STATES               )
DRUG ENFORCEMENT ADMINISTRATION                   )
(DEA), 2707 NORTH 108TH STREET                    )
OMAHA, NE 68164:                                  )


                               AFFIDAVIT
            IN SUPPORT OF APPLICATION FOR SEARCH WARRANT

     Your Affiant, Tyler E. Kroenke, having been duly sworn, states the following:


                                    INTRODUCTION

  1. Your Affiant is an investigator or law enforcement officer of the United States within the

  meaning of Section 2510(7) of Title 18, United States Code; that is, an officer of the United

  States who is empowered by law to conduct investigations of and to make arrests for offenses

  enumerated in Section 2516 of Title 18, United States Code.



  2. Your Affiant has been a Trooper with the Nebraska State Patrol (NSP) since November

  2010, and Your Affiant has graduated from the Nebraska State Patrol Training Academy in

  Grand Island, Nebraska. Your Affiant is currently assigned as a Task Force Officer (TFO) with

  Drug Enforcement Administration (DEA) since February 2018. During Your Affiant’s tenure
                                          1
     8:18-mj-00391-SMB Doc # 1 Filed: 11/01/18 Page 3 of 14 - Page ID # 3



as a Trooper with the NSP and TFO with the DEA, Your Affiant has been assigned to

investigations of violations of the drug laws of the United States including violations of Title

21, United States Code, Sections 841(a)(1), Title 21, United States Code, 843(a)(3), and Title

21, United States Code, Section 846.



3. In work as a Trooper with the NSP and TFO with the DEA, Your Affiant has been involved

in controlled purchases and the execution of search warrants. As a result, Your Affiant has

arrested individuals for violating State and Federal statutes regarding the possession,

manufacture, and sale of controlled substances and weapons.



4.    Your Affiant has conducted and has been associated with investigations involving the

interception of wire communications and electronic communications obtained from cellular

telephone devices. Your Affiant is familiar with the ways in which drug traffickers conduct

business, including, but not limited to, their methods of importing and distributing controlled

substances, their use of cellular telephones, and their use of numerical codes and code words

to conduct their transactions.



5. Your Affiant has personally participated in the investigation set forth below. Your Affiant

is familiar with the facts and circumstances of the investigation through personal participation

and from discussions agents and officers involved in the investigation. Your Affiant has also

reviewed records and reports related to this investigation. Unless otherwise noted, wherever

this affidavit asserts that a statement was made, the information was provided by another agent,


                                             2
       8:18-mj-00391-SMB Doc # 1 Filed: 11/01/18 Page 4 of 14 - Page ID # 4



   law enforcement officer or witness, who may have had either direct or hearsay knowledge of

   that statement, and to whom Your Affiant, or others, have spoken, or whose reports Your

   Affiant has read and reviewed. Such statements are among many statements made by others

   and are stated in substance and in part unless otherwise indicated. Since this Affidavit is being

   submitted for the limited purpose of securing an order authorizing the acquisition of the

   Requested Information, Your Affiant has not included details of every aspect of the

   investigation. Facts not set forth herein, or in the attached exhibits, are not being relied upon

   in reaching the conclusion that the requested order should be issued. Nor does Your Affiant

   request that this Court rely on any facts not set forth herein in reviewing this application.


                                  PURPOSE OF AFFIDAVIT



6. Your Affiant submits this Affidavit in support of an Application under Rule 41 of the Federal

Rules of Criminal Procedure for a warrant to search and seize data and records from a cellular

communication device, specifically described as: DEVICE #1 – a silver cellular phone in evidence

bag S000716540: DEVICE #2 – a silver cellular phone with cracked screen in evidence bag

S000716541: DEVICE #3 – a gray ZTE flip cellular phone in evidence bag S000716541:

DEVICE #4 – a gray Samsung cellular phone in evidence bag S000716541.


7. Through Your Affiant’s training and experience, Your Affiant is aware that individuals who

deal in illegal controlled substances commonly use cellular telephones to maintain addresses;

telephone numbers; bank account information, including deposit amounts, names and numbers;

drug and money ledgers; directions and instructions; travel, time, and route navigation


                                                 3
       8:18-mj-00391-SMB Doc # 1 Filed: 11/01/18 Page 5 of 14 - Page ID # 5



information; and other information specific to drug dealing. In addition to continuing their illegal

businesses, these individuals often utilize cellular phones to maintain contact with their criminal

associates; to access the internet; to transact banking and other financial business over the internet;

and to keep records of these transactions on the computer memories. Oftentimes, travel,

transportation, and transaction instructions are sent and received via text message, e-mail or instant

messages which are stored on the digital memories of these devices. Internet e-mail providers

require little or no personal information to activate e-mail accounts used to give directions and to

report progress in furtherance of the illegal drug trade. These e-mail messages are stored on the

memories of the cellular telephones. Memory in cellular telephones includes internal memory, and

memory storage on removable devices such as SIM cards and SD cards. In addition, some devices

have built in electronic digital cameras and digital video capabilities. Individuals who deal in

illegal controlled substances often take, or cause to be taken, photographs of themselves their

associates their properties and their illegal products and merchandise. Lastly, I know that cellular

telephones can store information for long periods of time, and even if records are deleted, many

times, through the use of forensic tools, the records may be retrieved.



8. Searching for the evidence described may require a range of data analysis techniques. In some

cases, agents and computer analysts may be able to conduct carefully targeted searches that can

locate evidence without requiring a time-consuming manual search through unrelated materials

that may be commingled with criminal evidence. In other cases, however, such techniques may

not yield the evidence described in the warrant. Criminals can mislabel or hide information;

encode communications to avoid using key-words; attempt to delete information to evade


                                                  4
       8:18-mj-00391-SMB Doc # 1 Filed: 11/01/18 Page 6 of 14 - Page ID # 6



detection; or take other steps designed to frustrate law enforcement searches for information.

These steps may require law enforcement officers or other analysts with appropriate expertise to

conduct more extensive searches, such as scanning storage areas unrelated to things described in

the Attachments, or perusing all stored information briefly to determine whether it falls within the

scope of the warrant. In light of these difficulties, the DEA intends to use whatever data analysis

techniques necessary to locate and retrieve the evidence sought.

                                         TECHNICAL TERMS

9. Based on Your Affiant’s training and experience, Your Affiant uses the following technical

terms to convey the following meanings:

           a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular

               telephone) is a handheld wireless device used primarily for voice communication

               through radio signals. These telephones send signals through networks of

               transmitter/receivers called “cells,” enabling communication with other wireless

               telephones or traditional “land line” telephones. A wireless telephone usually

               contains a “call log,” which records the telephone number, date, and time of calls

               made to and from the phone. In addition to enabling voice communications,

               wireless telephones now offer a broad range of capabilities. These capabilities

               include, but are not limited to: storing names and phone numbers in electronic

               “address books;” sending, receiving, and storing text messages and email; taking,

               sending, receiving, and storing still photographs and moving video; storing and

               playing back audio files; storing dates, appointments, and other information on

               personal calendars; and accessing and downloading information from the Internet.


                                                 5
8:18-mj-00391-SMB Doc # 1 Filed: 11/01/18 Page 7 of 14 - Page ID # 7



      Wireless telephones may also include global positioning system (“GPS”)

      technology for determining the location of the device.


   b. Digital camera: A digital camera is a device that records still and moving images

      digitally. Digital cameras use a variety of fixed and removable storage media to

      store their recorded images. Images can usually be retrieved by connecting the

      camera to a computer or by connecting the removable storage medium to a separate

      reader. Removable storage media include various types of flash memory cards or

      miniature hard drives. Most digital cameras also include a screen for viewing the

      stored images. This storage media can contain any digital data, including data

      unrelated to photographs or videos.


   c. Portable media player: A portable media player (or “MP3 Player” or iPod) is a

      handheld digital storage device designed primarily to store and play audio, video,

      or photographic files. However, a portable media player can also store any digital

      data, such as word processing documents, even if the device is not designed to

      access such files. Some portable media players can use removable storage media.

      Removable storage media include various types of flash memory cards or miniature

      hard drives.   This removable storage media can also store any digital data.

      Depending on the model, a portable media player may have the ability to store very

      large amounts of electronic data and may offer additional features such as a

      calendar, contact list, clock, or games.




                                        6
8:18-mj-00391-SMB Doc # 1 Filed: 11/01/18 Page 8 of 14 - Page ID # 8



   d. GPS: A GPS navigation device uses the Global Positioning System to display its

      current location. It often contains records of the locations where it has been.

      Some GPS navigation devices can give a user driving or walking directions to

      another location. These devices can contain records of the addresses or locations

      involved in such navigation. The Global Positioning System (generally

      abbreviated “GPS”) consists of 24 NAVSTAR satellites orbiting the Earth. Each

      satellite contains an extremely accurate clock. Each satellite repeatedly transmits

      by radio a mathematical representation of the current time, combined with a

      special sequence of numbers. These signals are sent by radio, using specifications

      that are publicly available. A GPS antenna on Earth can receive those signals.

      When a GPS antenna receives signals from at least four satellites, a computer

      connected to that antenna can mathematically calculate the antenna’s latitude,

      longitude, and sometimes altitude with a high level of precision.


   e. PDA: A personal digital assistant, or PDA, is a handheld electronic device used

      for storing data (such as names, addresses, appointments or notes) and utilizing

      computer programs. Some PDAs also function as wireless communication

      devices and are used to access the Internet and send and receive email. PDAs

      usually include a memory card or other removable storage media for storing data

      and a keyboard and/or touch screen for entering data. Removable storage media

      include various types of flash memory cards or miniature hard drives. This

      removable storage media can store any digital data. Most PDAs run computer

      software, giving them many of the same capabilities as personal computers. For

                                        7
8:18-mj-00391-SMB Doc # 1 Filed: 11/01/18 Page 9 of 14 - Page ID # 9



      example, PDA users can work with word-processing documents, spreadsheets,

      and presentations. PDAs may also include global positioning system (“GPS”)

      technology for determining the location of the device.


   f. Digital display device: A digital display device is a handheld wireless electronic

      device used to contact an individual through an alert, or a numeric or text message

      sent over a telecommunications network or internet network. Some devices

      enable the user to send, as well as receive, text messages.


   g. IP Address: An Internet Protocol address (or simply “IP address”) is a unique

      numeric address used by computers on the Internet. An IP address is a series of

      four numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178).

      Every computer or other such device attached to the Internet computer must be

      assigned an IP address so that Internet traffic sent from and directed to that

      computer may be directed properly from its source to its destination. Most

      Internet service providers control a range of IP addresses. Some computers or

      other such device have static—that is, long-term—IP addresses, while other

      computers have dynamic—that is, frequently changed—IP addresses.


   h. Internet: The Internet is a global network of computers and other electronic

      devices that communicate with each other. Due to the structure of the Internet,

      connections between devices on the Internet often cross state and international

      borders, even when the devices communicating with each other are in the same

      state.


                                        8
     8:18-mj-00391-SMB Doc # 1 Filed: 11/01/18 Page 10 of 14 - Page ID # 10



10. Based on Your Affiant’s training, experience, and research, Your Affiant knows that the

Devices described in this affidavit as DEVICE #1, DEVICE #2, DEVICE #3 and DEVICE #4

commonly have capabilities that allow it to serve various functions, including, but not limited to,

a wireless telephone; a digital camera; a portable media player; a GPS navigation device; a

digital display device, and a PDA with an internet connection. In my training and experience,

examining data stored on cellular telephones of this type can uncover, among other things,

evidence which reveals or suggests the identity of the person or persons who possessed or used

the device as well as information regarding criminal activities and criminal conspirators.


                                         PROBABLE CAUSE


   11. During the dates July 25, 2018 to July 26, 2018, Cameron WEBER and Cassandra

   CLINTON filled or attempted to fill fraudulent prescriptions for 120 Oxycodone 30mg

   tablets at four different HyVee pharmacies in Omaha, NE. At each location, CLINTON and

   WEBER exited the backseat of a dark colored pickup and entered the pharmacy.


   12. On August 16, 2018, WEBER and CLINTON were arrested at the HyVee pharmacy at

   745 Madison Avenue in Council Bluffs, Iowa. During post-arrest interviews done by SA

   Paul Orduna and TFO Christopher Leighter, both WEBER and CLINTON stated they were

   being paid by Ashley S. FLEMING and Kentriss Thomas RHODES to fill prescriptions

   throughout the Midwest. WEBER also stated that on a previous trip, WEBER and CLINTON

   were picked-up by RHODES and “Jay”, the cousin of FLEMING, then driven to Memphis,

   Tennessee in a gold Mazda van. WEBER stated they stopped at three or four Walgreens in

   Memphis and St. Louis and attempted to fill fraudulent prescriptions for Oxycodone 30mg.


                                                 9
 8:18-mj-00391-SMB Doc # 1 Filed: 11/01/18 Page 11 of 14 - Page ID # 11



13. When asked about their current trip to Nebraska and Iowa, WEBER stated that on August

15, 2018 he and CLINTON attempted to fill prescriptions at Walgreens, HyVee, CVS, and

Kohll’s in Nebraska. WEBER stated that they went to a HyVee pharmacy, where RHODES

gave a prescription to CLINTON, who then gave the prescription to WEBER. According to

WEBER, he and CLINTON waited 20 minutes inside the HyVee, but were not able to get the

prescription. WEBER explained that he received a text message from FLEMING instructing

him to get the prescription and leave the HyVee. When attempting to fill the prescription at a

CVS, WEBER stated he and CLINTON received a text message from FLEMING instructing

them to get the “work” (prescription) and leave the CVS.


14. During the post-arrest interviews, SA Orduna and TFO Leighter seized DEVICE #1

from WEBER’S person and DEVICE #2, DEVICE #3, and DEVICE #4 from CLINTON’S

person. TFO Leighter and your affiant placed DEVICE #1, DEVICE #2, DEVICE #3, and

DEVICE #4 into the DEA Non-Drug Evidence Vault located at 2707 North 108th Street in

Omaha, Nebraska.


15. Your Affiant believes that DEVICE #1, DEVICE #2, DEVICE #3 and DEVICE #4

contains valuable information and evidence directly related to the purchase, transportation,

and distribution of controlled substances, pursuant to Title 21, United States Code, Section

841 and Section 846, the unlawful acquisition or possession of a controlled substance by

fraud, misrepresentation, or deceit, pursuant to Title 21, United States Code, Section 843, and

could assist investigators in identifying the sources of supply and other known criminal

associates. These devices are presently located within the District of Nebraska, at the DEA

Omaha Field Division Office located at 2707 North 108 Street, Omaha, Nebraska.
                                            10
    8:18-mj-00391-SMB Doc # 1 Filed: 11/01/18 Page 12 of 14 - Page ID # 12



  Accordingly, Your Affiant respectfully requests that this Honorable Court issue a warrant

  allowing the search of these devices.



                                          __________________________________
                                          TYLER E. KROENKE
                                          Task Force Officer
                                          US Drug Enforcement Administration


                                         ( day of November, 2018.
SUBSCRIBED TO AND SWORN before me this ______




                                          ____________________________________
                                          MICHAEL D. NELSON
                                          United States Magistrate Judge
                                          District of Nebraska




                                             11
                      8:18-mj-00391-SMB Doc # 1 Filed: 11/01/18 Page 13 of 14 - Page ID # 13
AO 93 (Rev. 1/13) Search and Seizure Warrant



                                           UNITED STATES DISTRICT COURT
                                                                      for the
                                                                District
                                                         __________      of Nebraska
                                                                     District of __________

                  In the Matter of the Search of                         )
              (Briefly describe the property to be searched              )
               or identify the person by name and address)               )      Case No.   8:18MJ391
                                                                         )
         Devices 1, 2, 3 and 4 further described in
                                                                         )
                    attached affidavit.                                  )

                                                 SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                                   District of            Nebraska
(identify the person or describe the property to be searched and give its location):

      See attached addidavit. Described in paragraph 6 and stored in the custody of DEA.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
      See attached addidavit.




         YOU ARE COMMANDED to execute this warrant on or before                                         (not to exceed 14 days)
       ✔ in the daytime 6:00 a.m. to 10:00 p.m. u at any time in the day or night because good cause has been established.
       u

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                     MICHAEL D. NELSON                       .
                                                                                              (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                   .


Date and time issued:
                                                                                                      Judge’s signature

City and state:              Omaha, Nebraska                                         MICHAEL D. NELSON, U.S. Magistrate Judge
                                                                                                    Printed name and title
                      8:18-mj-00391-SMB Doc # 1 Filed: 11/01/18 Page 14 of 14 - Page ID # 14
AO 93 (Rev. 1/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                                Date and time warrant executed:        Copy of warrant and inventory left with:
   8:18MJ391
Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                       Executing officer’s signature


                                                                                          Printed name and title
